Citation Nr: 9909998	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  93-27 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
heart disability from May 1, 1992, to January 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1964 to August 
1965.  This case was remanded by the Board of Veterans' 
Appeals (Board) in April 1996 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, for 
additional development.  The veteran's 100 percent evaluation 
for heart disability, which had been in effect since January 
28, 1988, was reduced to 60 percent, effective May 1, 1992, 
by rating decision dated in February 1992.  An August 1998 
rating decision granted a 100 percent evaluation for service-
connected heart disease, effective January 12, 1998, which is 
the effective date of new regulations that provide a 100 
percent evaluation for heart disease when there is an 
automatic implantable cardioverter defibrillator (AICD) in 
place.  The Board notes that the issue of entitlement to a 
total rating based on unemployability has been developed for 
appellate consideration but is rendered moot by the Board's 
decision with respect to the schedular evaluation for the 
veteran's heart disease. 


FINDING OF FACT

Material improvement in the veteran's heart disease has not 
been demonstrated.


CONCLUSION OF LAW

A 100 percent schedular rating is warranted for the veteran's 
heart disease from May 1, 1992, to January 11, 1998.  
38 C.F.R. §§ 3.343(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claim has been satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the mental or 
physical condition.  38 C.F.R. § 3.343(a).

By rating decision of May 1988, the evaluation for the 
veteran's heart disease was increased from 60 to 100 percent, 
effective January 28, 1988, the date of the veteran's 
admission to a VA facility with cardiovascular symptoms.  
During the period of hospitalization, he underwent placement 
of the AICD.  Following an April 1989 VA examination, the 100 
percent evaluation was continued.  In April 1990, the veteran 
was hospitalized in a VA facility for treatment of his 
seizure disorder.

He underwent a VA examination in May 1990.  It was noted that 
he had had no recent activation of his AICD and that his 
ventricular arrhythmia was controlled.  It was also noted 
that he had not had an episode of syncope since February 
1989.  

In a June 1990 rating decision, the RO continued the 100 
percent rating.

On VA examination of the veteran in March 1991, it was noted 
that there had not been any increase in shortness of breath, 
swelling of the ankles, or evidence of congestive heart 
failure.  The veteran was considered 100 percent disabled.  
After examination, the examiner concluded that the veteran's 
cardiac status appeared to be stable and that there had been 
no clinical deterioration or worsening in his condition.  

Based upon the results of the March 1991 VA examination, the 
RO proposed to reduce the evaluation for the veteran's heart 
disease to 60 percent.  By rating decision of June 1991, the 
evaluation for the veteran's heart disease was reduced to 100 
percent, effective August 1, 1991.  Following the veteran's 
hearing before a hearing officer at the RO, the hearing 
officer determined that the June 1991 rating decision 
reducing the evaluation to 60 percent, effective August 1, 
1991, was clearly and unmistakably erroneous.  As noted 
above, in a February 1992 decision, the evaluation was 
reduced to 60 percent, effective May 1, 1992.

Although the evidence reflects some improvement in the 
veteran's cardiovascular status occurred after the May 1988 
rating decision granting the 100 percent rating, it appears 
that the disability had stabilized by the time of the May 
1990 VA examination which the RO determined supported the 
continuation of the 100 percent rating.  No material 
improvement is shown by the evidence added to the record 
after the June 1990 rating decision continuing the 100 
percent rating.  Consequently, the Board concludes that the 
veteran's 100 percent schedular rating should be restored.  
38 C.F.R. § 3.343(a).


ORDER

Restoration of a 100 percent evaluation for heart disability 
is granted from May 1, 1992, the effective date of the 
reduction.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

